                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                 DOCKET NO. 5:16-MJ-1446-1

United States Of America                       )                        JUDGMENT
                                               )
               vs.                             )
                                               )
Sarah D. Brown                                 )
                                               )
   On April 5, 2017, Sarah D. Brown appeared before the Honorable Kimberly A. Swank, U.S. Magistrate
Judge in the Eastern District of North Carolina, and upon an earlier plea of guilty to 18 U.S.C. § 13,
assimilating N.C.G.S. 20-138.1, Driving While Impaired (Aggravated Level 1), was sentenced to 24 months
of probation.

   From evidence presented at the revocatio1,1 hearing on June 5, 2019. the court finds as a fact that Sarah
D. Brown, who is appearing before the court with counsel, has violated the terms and conditions of the
judgment as follows:

    1. Using a controlled substance.

   IT IS, THEREFORE, ORDERED AND ADJUDGED that the probation term heretofore granted be
revoked, and the defendant is ordered committed to the custody of the Bureau of Prisons or its authorized
representative for imprisonment for a period of 4 months.

  · IT IS FURTHER ORDERED that the Clerk provide the U.S. Marshal a copy of this Judgment and
same shall serve as the commitment herein.

   This the 5th day of June, 2019.


                                                      Robert B. Jones, Jr.
                                                      U.S. Magistrate Judge




             Case 5:16-mj-01446-KS Document 44 Filed 06/06/19 Page 1 of 1
